DETAILED ACTION
This is a first Office action on the merits to the application filed 09/30/2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, item 140 "CONFIG DATA".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Reference item 37 (para 22, line 2) and Reference item 39 (para 29, line 1) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 007, lines 5-8 are repeated again as line 8-10.  Lines 8-10 should be removed.
Paragraph 0045, line 3 "...link hat connects" should read "... link that connects…".
Paragraph 0051, line 1 reads "...may map, translate, translate,…" should read "may map, translate…"  

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1, line 7, the limitation “an SDN controller” appears to refer to the earlier recitation of “a Software-Defined Networking (SDN) controller” in line 5. The “an SDN controller” of line 7 should read “the SDN controller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and  7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “storing, in a configuration database”. The claim does not specify what is performing the “storing”. Claim 1 does not recite storing by a SDN controller. However, Claim 9 recites: “A Software-Defined Networking (SDN) controller…store, in a configuration database…” [lines 1-4]. In addition, the Specification states “the user device 129 may store the selected interface in a configuration database”, [para 0047. Line 13-14].  Claim 9 and the Specification render further indefiniteness to this limitation.

Claim 7 recites the limitation “the service configured on a network”. There is a lack of antecedent basis for this limitation. The applicant may correct this by reciting claim 7 depends from claim 6. For purposes of examination, claim 7 depends from claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 18-20 are directed to “A computer-readable medium”. Applicant describes a computer readable medium by giving an open-ended list in the specification: “Computer-readable media may include non-transitory computer-readable storage media and transient communication media. Computer readable storage media, which is tangible and non-transitory, may include random access memory (RAM), read only memory (ROM), programmable read only memory (PROM), erasable programmable read only memory (EPROM), electronically erasable programmable read only memory (EEPROM), flash memory, a hard disk, a CD-ROM, a floppy disk, a cassette, magnetic media, optical media, or other See, e.g. U.S. Patent No. 7,139,977 co1.3 11.20-24 ("In particular, the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave, disk drive, or computer-readable medium."), U.S. Pat. App. Pub. No. 2008/0165127 at paragraph [0071] ("Examples of the portable device or computer readable recording medium include ... storage media such as carrier waves (e.g., transmission through the Internet)."). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007) (slip. op. at 18) ("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter.").
It is suggested to amend the recited “A computer-readable storage medium” to be "A non-transitory computer-readable storage medium" for overcoming the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi, (US 2016/00122008A1), hereinafter “Akiyoshi”, in view of SDxCentral Studios, ("What is an OpenFlow Controller?", June 23, 2016), hereinafter "SDxCentral", and further in view of Lee (“Key Concepts of ESXi Networking – VMWare Administration Essentials”, by Brandon Lee, December 6, 2016), hereinafter “Lee”.
Regarding the method of claim 1, the controller of claim 9 and the computer-readable medium comprising instructions of claim 18, Akiyoshi teaches:
		 “A … controller comprising (Akiyoshi ¶ [0067], Fig. 2:Path control function 10 comprising of port group management unit 18A; Akiyoshi ¶[0081], Fig. 7: implementing the path control function 10 (port group management unit 18A) as an Openflow controller OFC 110):
one or more processors coupled to a memory to (Akiyoshi ¶ [0048]: a computer - readable tangible medium such as a semiconductor memory storing the program), the memory including executable instructions to cause the one or more processors (Akiyoshi ¶ [0061]: processing may be naturally implemented by a program that runs on a computer that constitutes the control apparatus):
(Akiyoshi ¶¶ [0076], [0079]: information tables (Fig 3A, 3B) stored in the port group database (DB) 18B that indicate a range associated with particular interface action), a virtual port group object for a virtual port group, the virtual port group identified by a virtual port group name (Akiyoshi ¶ [0077]: an information table Fig 3A that associates port interfaces (port numbers) with port group ID or name to support a particular action item), the virtual port group comprising one or more references to interface objects representing … interfaces (Akiyoshi ¶ [0038]: a connection interface group including information on one or more connection interfaces) in a network controlled in part by the … controller;
receive an indication of an interface action to be performed on an interface identified by an interface identifier (Akiyoshi ¶¶ [0085-0087]: port group management unit 18A receives an indication or notification (Step S1 – receive GARP)), wherein the interface identifier comprises the virtual port group name of the virtual port group (Akiyoshi ¶ [0077]: an information table Fig 3A that associates port interfaces (port numbers) with port group ID or name to support a particular action item);
in response to a determination that the interface identifier comprises the virtual port group name, determine a set of one or more … interfaces (Akiyoshi ¶ [0038], connection interface group including information on one or more connection interfaces) referenced by the virtual port group object that are affected by the interface action (Akiyoshi ¶¶ [0088-0094]: the port group management unit executes a set of instructions (Steps S3-S7), including checking the port/interface information and port group ID in the port group object (information table 3A)); and
(Akiyoshi ¶¶ [0094-0095]: port group management unit 18A executes interface action, i.e. if interfaces affected are present or identified by the same group port name, then the port group management unit 18A will execute interface action (between Server 41 and Server 42)) with respect to the set of the one or more …interfaces (Akiyoshi ¶ [0038]: a connection interface group including information on one or more connection interfaces).


















While Akiyoshi teaches that “… controller” is a port group controller that may be an OpenFlow controller, Akiyoshi does not expressly disclose the OpenFlow controller is:
 “a(n) Software Defined Networking (SDN)  controller”.
However, SDxCentral teaches: 
“Software Defined Networking (SDN) controller”. SDxCentral teaches that an OpenFlow controller can also be an SDN controller, capable of performing device  management, such as sending configuration instructions to servers, as well as simplifying network management to meet changing needs, such as when adding new devices and services (SDxCentral). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of SDxCentral into the method of Akiyoshi, substituting an SDN controller for an OpenFlow controller. One could reasonably expect that such a substitution would produce the same, predictable results, such as sending configuration instructions to servers and switches, as well as improving network operations by simplifying efforts to perform network changes.

However, Lee teaches “a set of one or more logical interfaces”. 





















Lee teaches that VLANs (virtual LANs) can be assigned (i.e. configured) traffic within port groups. VLANs (based on IEEE 802.1Q standard) are virtual networks that logically separates traffic over the same physical infrastructure (Lee, pages 3-4), meaning that it references and associates both logical and physical interfaces within the same network. In having access to logical interfaces in addition to physical interfaces, the SDN controller can more fully engage all available interfaces when managing for new services or equipment, including simplifying configuration complexities such as segmenting and securing private traffic on one VLAN from regular production traffic. (Lee, page 5) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Lee into the methods of Akiyoshi and SDxCentral in order to improve an SDN controller’s ability to engage with the plurality of multiple, different interfaces as indicated in the port group. Having knowledge and access to physical and logical interfaces would reduce the complexity and time for an SDN controller to manage such interfaces for new services or equipment, including reducing configuration complexities such as setting up various VLANs.
























Regarding claims 2, 10 and 19, which depend from claims 1, 9 and 18 respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
 (Akiyoshi ¶¶ [0094-0095]: port group management unit 18A executes interface or configuration action, i.e. if interfaces affected are present or identified by the same group port name, then the port group management unit 18A will execute interface action (between Server 41 and Server 42)).
	























Regarding claims 3, 11 and 20, which depend from claims 1, 9 and 18 respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
	“convert the interface action to one or more interface specific interface actions for the interface, and 
    apply the one or more interface specific interface actions to the interface”, as recited in all three claims.  (Akiyoshi ¶¶ [0085], [0088], [0094]: port group management unit 18A receives an indication or notification (Step S1 – receive GARP), then the port group management unit executes instructions (Steps S3, S7) to device interfaces, including associating the port/interface information and port group ID in the information table 3A).
		
Regarding claims 5 and 13, which depend from claims 1 and 9, respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
 (Akiyoshi ¶ [0065], Fig 7, item 123: shows Openflow Switch 123 connected to OpenFlow controller 110, with plurality of interfaces to Server 141).

Regarding claims 6 and 14, which depend from claims 1 and 9, respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
	“for a service configured on the network”, as recited in both claims (Akiyoshi ¶ [0098], VLAN service can be configured wherein the field for each port group ID (Fig 3A) may be used for each VLAN-ID, as given to each port).

Regarding claims 7 and 15, which depends from claims 6 and 14 respectively, the combination Akiyoshi, SDxCentral and Lee teaches the base claim.  The combination further teaches:
	 “at least one service selected from the group consisting of a Virtual Private Network (VPN), Virtual Area Network (VLAN)” (Akiyoshi, ¶ [0098]: port-based VLAN service can be configured with the field for each port group ID (Fig 3A) used to associate VLAN-ID).

Regarding claims 8 and 16, which depend from claims 1 and 9, respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
	“at least one logical interface; and at least one physical interface”, as recited in both (Akiyoshi ¶ [0038]: a connection interface group including information on one or more connection interfaces).

Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi, SDxCentral and Lee, and further in view of newly cited Suryanarayana et al. (US  Patent  No. 10,200,274 B1), hereinafter “Suryanarayana”.

Regarding claims 4 and 12, which depend from claims 1 and 9 respectively, the combination of Akiyoshi, SDxCentral and Lee teaches the base claim.  
Akiyoshi, SDxCentral and Lee combined teaches that servers have logical and physical interfaces. Akiyoshi, SDxCentral and Lee each alone or combined do not expressly disclose that the servers are multi-homed (redundant connectivity).
One skilled in the art would have recognized that servers, such as those in a typical data center, are generally multi-homed for improved robustness (e.g. redundant or backup connections to mitigate a connection failure) and improved performance (e.g. multiplying throughput by receiving data on multiple connections simultaneously), as evidenced by Suryanarayana.
 Suryanarayana teaches use of multi-homed servers for high speed connectivity between switches for improved IP routing functionality (Suryanarayana ¶¶[0010 – 0011]: in the instance of a data center facilitated by an SDN controller, servers are physically interconnected via switches, interconnected top-of-rack switches provide servers with redundant (multi-homed) connectivity). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suryanarayana into the methods of Akiyoshi, SDxCentral and Lee to improve the operation of data center physical infrastructure, particularly with implementing multi-homed or redundant interfaces to servers. By interconnecting 

Regarding claim 17, which depends from claim 9, the combination of Akiyoshi, SDxCentral and Lee teaches the base claim. Akiyoshi, SDxCentral and Lee teaches configuring the controller.
Akiyoshi, SDxCentral and Lee each alone or combined do not expressly disclose “configured in a data center”.
However, Suryanarayana teaches:
“configured in a data center” (Suryanarayana ¶ [0012]: SDN controller 32 provides logical and physically centralized controller for facilitating operations of one or more virtual networks within a data center). One skilled in the art would have recognized that a data center is a common example of a network operation that would use a SDN controller to manage many devices for many different customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Suryanarayana into the methods of Akiyoshi, SDxCentral and Lee to implement the SDN controller in a data center to facilitate the operation of a network of many devices and services. In doing so, network administrators can more effectively manage the network and networking services, such as allocating resources from servers for various customers of the data center. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./   01/15/2021Examiner, Art Unit 2461   
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461